S W -IS
                               ELECTRONIC RECORD




COA#       12-14-00053-CR                        OFFENSE:        32.21


           Frank Anthony Evans Jr. v. The
STYLE:     State of Texas                        COUNTY:         Smith

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    7th District Court


DATE: 6/10/2015                   Publish: NO    TC CASE #:      007-1297-13




                        IN THE COURT OF CRIMINAL APPEALS


         Frank Anthony Evans Jr. v. The State
STYLE:   of Texas                                     CCA#:            ***•/?
          ?RQSE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: /D j/iUoiS-                                     SIGNED:                         PC:.

JUDGE:     &A
            'yfjASb^-.                                PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD